Citation Nr: 1226615	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depression.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus, bilateral hallux valgus deformity.

4.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 2007

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was subsequently transferred to St. Petersburg, Florida, which currently has jurisdiction over the case.  The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing at the RO in August 2010, and a transcript of that hearing is associated with the file.

In a December 2007 rating decision, the RO granted service connection and assigned an initial rating for depression, migraine headaches, and bilateral pes planus and bilateral hallux valgus.  In a September 2008 Decision Review Officer (DRO) decision, the ratings for depression and migraine headaches were increased for the entire period on appeal.  However, this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination.  As such, her appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (stating that even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless she expressly indicates otherwise).  As such, these issues are as stated on the first page of this decision.

In September 2010, the Board remanded the issues of a higher rating for depression, migraine headaches, and bilateral pes planus and bilateral hallux valgus to the agency of original jurisdiction (AOJ) for further development.  As discussed below, the Board finds that the AOJ complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in an April 2012 statement, the Veteran indicated that she would be submitting additional evidence and requested that the case not be returned to the Board until 30 days  have passed.  Although the Veteran submitted a statement at that time summarizing her symptoms and arguments for depression and migraine headaches, she did not submit any further evidence after that time.  To the extent that this may be considered new evidence, it is generally consistent with, or duplicative of, the evidence that was previously considered by the AOJ.  Accordingly, although there was no express waiver of AOJ review, the evidence has no bearing on the issue on appeal and is not pertinent, so the Board may properly consider the evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

During the course of the appeal, in August 2009, the Veteran submitted a claim for an increased rating for her service-connected hypertension.  The claim was denied in a May 2010 rating decision.  In August 2010, the Veteran submitted a notice of disagreement as to this determination.  The does not appear to have been associated with the claims file when the Board last reviewed this case.  However, the Board now has jurisdiction over this issue, and it must be remanded for due process.

Accordingly, the issue of entitlement to a compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's depressive disorder has resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms including sleep impairment, frequent but intermittent depressed mood and anxiety (but not nearly continuous so as to affect the ability to function independently), irritability and easy frustration (but without periods of violence), occasional decreased concentration and attention and mild memory loss such as forgetting to complete tasks, abnormal pattern of speech (but not illogical, obscure, irrelevant, or grossly impaired), obsessive cleaning and arranging (but not so as to interfere with routine activities), and difficulty establishing and maintaining effective relationships; but without deficiencies in most areas, including work, family relations, judgment, thinking, and mood, or total occupational and social impairment; most nearly approximating the criteria for a 50 percent rating.

2.  Resolving all reasonable doubt in the Veteran's favor, she has had very frequent and prolonged migraine attacks that are characteristically prostrating and productive of severe economic inadaptability throughout the period on appeal.  

3.  Throughout the appeal, the Veteran's bilateral pes planus and bilateral hallux valgus has resulted in no more than moderate disability of the feet, with weight-bearing line over the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, and mild pronation, despite use of orthotic appliances; without marked deformity, swelling, characteristic callosities, extreme tenderness, marked inward displacement or severe spasm; and with pain or tenderness of bunions but no operation or severe disability equivalent to amputation of the great toe; most nearly approximating the criteria for a 10 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for an initial rating of 50 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria for an initial rating in excess of 10 percent for bilateral pes planus and bilateral hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).    

Here, the Veteran's claims of entitlement to a higher rating for depression, migraine headaches, and bilateral pes planus and bilateral hallux valgus arise from her disagreement with the initial evaluations assigned following the grant of service connection.  Although she was later granted a higher evaluation for depression and migraine headaches, the appeal proceeds from the initial unfavorable rating decision.  See AB, 6 Vet. App. at 39.  The Veteran was provided with adequate VCAA notice concerning her service connection claims, including the evidence and information necessary to establish a disability rating and an effective date, in September 2007, prior to the initial unfavorable rating decision.  Moreover, the Veteran was again advised of the evidence necessary to establish a disability rating and effective date, as well as an increased rating in a May 2008 letter, after she disputed the ratings.  Further, she has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of a disability rating.  

To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the August 2010 hearing, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  The Veterans Law Judge asked questions in an attempt to obtain evidence to substantiate the claims, and the Veteran described her symptomatology and treatment.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and her representative demonstrated actual knowledge of the elements via questioning and testimony.  

There is no indication or argument that any notification deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication.  In particular, neither the Veteran nor her representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of her claims.  She and her representative have submitted pertinent evidence and made pertinent arguments in support of her as to a higher initial disability rating.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.  Accordingly, adequate notice has been provided.

With regard to the duty to assist, all identified, pertinent VA and non-VA treatment records have been obtained and considered.  In compliance with the prior remand, in an October 2010 letter, the AOJ requested the Veteran to identify any outstanding treatment records dated since August 2008.  The Veteran identified VA and private records, and such records were obtained and associated with the claims file.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide her claim.  In particular, there is no indication that she receives any benefits from the Social Security Administration pertaining to the claimed disabilities.  

Additionally, the Veteran was afforded VA examinations in November 2007 and January 2011, as directed in the prior remand.  The Board notes that the Veteran has argued that such examinations are inadequate as to depression and migraine headaches, in that she felt rushed and uncomfortable, and she felt that the examiner was disregarding her complaints and was discriminating against her.  However, a review of the examination reports reveals no inadequacies.  Rather, the examiner measured and recorded the Veteran's subjective and objective symptomatology, which is generally consistent with the other lay and medical evidence of record.  There is no indication or argument that the Veteran's disabilities have increased in severity since the last VA examination, or have increased to an extent to warrant a higher evaluation.  Further, subsequent treatment records dated through September 2011 have been obtained.  As noted above, the Veteran also submitted an April 2012 statement summarizing her symptomatology which is generally consistent with the prior lay and medical evidence.  As such, the medical evidence is sufficient for a fair adjudication, and no further VA examination is necessary.

As discussed above, the AOJ complied with the prior remand instructions.  Further, in the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of her claims at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

For the sake of brevity, the Board will first discuss the appropriate ratings under the schedular criteria for each claimed disability, followed by general considerations of extra-schedular referral, employability, and the benefit of the doubt rule.

Depression

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  


The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

In this case, the pertinent evidence of record includes treatment records, several VA examination reports,  and lay statements from the Veteran and her family members.  The medical and lay evidence are generally consistent as to the observable symptoms of her depressive disorder.  As discussed below, such evidence generally reflects occupational and social impairment with reduced reliability and productivity, which meets the criteria for the currently assigned 50 percent rating.

Specifically, the Veteran has had symptoms including  chronic sleep impairment and fairly continuous use of medications for depression.  There have been frequent but intermittent disturbances of mood and of motivation, including depression, anxiety, and lack of interest in activities or socializing.  However, these are not nearly continuous or of a degree to affect her ability to function, independently and appropriately.  Rather, the Veteran denied any depression and indicated that her mood was good on occasion, and she has indicated that are mood varies.  For instance, in a January 2008 statement, she reported feeling very low and crying on some days, but feeling extremely happy and as if she can do anything on other days.  See also, e.g., January 2009 and January 2010 VA treatment records (reporting that moods are up and down).  Further, while the Veteran has had periods of inability to function, these are due to her migraine headaches, as discussed below.  Similarly, she has only reported difficulty bathing or grooming herself during episodes of severe migraine attacks, due to extreme pain (not depression).  The Veteran was consistently appropriately groomed and dressed during treatment and examinations. 

The Veteran has had abnormal speech pattern, in that there is decreased volume, rate, and tone of speech.  However, her speech and thought patterns have been consistently linear and goal-directed, with no illogical, obscure, irrelevant speech, or grossly impaired thought process or communication.  The Veteran also consistently denied any delusions or hallucinations.  She has reported obsessive behavior of cleaning and arranging items, or getting anxious if items are moved from a certain place.  However, these were not of a level so as to interfere with routine activities.  Rather, she continued to perform in a generally satisfactory manner at work and home, other than during episodes of severe migraine attacks.  There is also no evidence of grossly inappropriate behavior.  

The Veteran has also been irritable and easily frustrated throughout the appeal.  However, her judgment and impulses have remained fair to good, and there have been no periods of violence.  While the Veteran reported fleeting instances of thoughts of hurting herself to stop the pain, or wanting to hurt others, she did not act on these thoughts but, instead, indicated that she was able to refrain from such behavior.  See, e.g., July 2010 VA treatment record (noting fleeting thoughts of hurting herself with no plan or acting on it); April 2012 lay statement (indicating increased irritability, anxiety, and agitation and that she refrained from contact with others due to feelings of violence or being overwhelmed.)  The Veteran has also consistently denied any suicidal or homicidal ideation, and there is no indication that she presented a persistent danger to herself or others at any time.

Additionally, the Veteran has difficulty establishing and maintaining effective relationships, in that she has few friends or social activities.  She has also had difficulty caring for her child or others at times due primarily due her debilitating headaches as discussed below, but also to depression.  See, e.g., lay statements in January and October 2008 and April 2012 (indicating that she cannot care for child when headache starts); October 2009 and January 2010 VA treatment records (noting that she can handle daily child care more easily); August 2010 hearing transcript (indicating that she cares for the child while her husband is out of town for work, but that at times she cannot care for her due to depression and anxiety, and that child lives with grandmother); She generally reports a good relationship with her husband, although she feels like a burden to him due to difficulties with migraine headaches and associated depression, in that he has had to take over the finances and many household chores.  The Veteran's VA mental health providers have noted that her depression is linked to her migraine headaches.  See, e.g., September 2009 VA treatment record (noting moderate recurrent major depressive disorder, most probably due to severity of migraines).  However, she is not unable to have effective relationships, as she has remained married to her husband and interacts appropriately with patients and coworkers.  

The Veteran also has occasional decreased concentration or attention and impairment of memory, such as forgetting to complete tasks or having to write them down on a list to remember.  However, her attention, concentration, and all levels of memory were generally found to be normal during examinations.  There was no loss of memory of her own name, occupation, or the names of close relatives.  The Veteran was also consistently oriented to all spheres, with no indication of disorientation to time, place, or spatial arrangement.

With consideration of the symptomatology as summarized above, the Veteran has been assigned GAF scores of 60 and 65 throughout the appeal.  See, e.g., treatment records dated in September and October 2009, January and October 2010 (all assigning GAF of 65, noting moderate major depressive disorder); VA examination reports dated in November 2007 (GAF of 60, noting severe depression), January 2011 (GAF of 65).  The Board notes that a GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

For the foregoing reasons, although the Veteran has manifested some symptoms that are contemplated by a higher rating, the Board finds that her overall disability picture most nearly approximates a 50 percent disability rating for depression.  In particular, the evidence does not reflect occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood, as required for a 70 percent rating; or total occupational and social impairment as required for a 100 percent rating.  See 38 C.F.R. § 4.7.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher rating for such disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not appropriate, as the severity of such disability has been relatively stable, and any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-127.  

Migraine headaches

Migraine headaches will be assigned a 30 percent rating where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent schedular rating is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Here, the Veteran has had migraine headaches ranging from one to five times per week throughout the appeal.  The headaches vary in degree of severity and in duration, ranging from several hours to 72 hours at a time, with associated symptoms including pain, photophobia, dizziness, nausea, vomiting.  She generally has to lie down and is unable to move or function during the severe attacks.  The Veteran has been prescribed several different medications of varying strengths and at different doses over the years in an attempt to prevent or lessen her headaches, including oral medications, nasal sprays, creams, injections, and occasional nerve blocks.  However, she continued to have frequent and severe migraine headaches that affect her at work and at home, there are several documented episodes of treatment during a migraine that had been ongoing for at least a day.  The Veteran frequently has had to leave work due to the severity of the headache itself, or because the treatment to lessen the severity causes her to become very sleepy.  She was noted on several occasions to have missed 1-2 weeks of work in a one-month period, and several treatment records note that she had taken time off from work due to headaches.  See, e.g., VA examination reports dated in November 2007, February 2010; April 2008 statements from family members; January and October 2008 statements from Veteran; private treatment records dated in November 2008, January 2009; VA treatment records dated in March 2009, January 2011. 

For example, in a September 2009 VA neurological treatment session, the Veteran reported near-daily headaches and missing 2 full weeks of work that month due to headaches.  She stated that Imitrex injections reduced the severity, but she must take two doses and the second dose makes her extremely sleepy, and either way she is unable to function at work.  The clinical impression was disabling migraine intractable to established medical therapy and intolerant of current abortive, and the plan was to try different treatment.  The provider noted that the Veteran was missing two weeks per month of work and was "terribly disabled by her migraine."  The provider stated that none of the traditional therapies had proven effective, and the pain clinic had declined to see her because they had nothing to offer.  A few weeks later, also in September 2009, the VA treating neurologist noted that the patient did not appear to be exaggerating her symptoms or malingering.  

In January 2010, a VA neurologist noted that the Veteran had a big reduction in headache frequency, or down to 1-2 per week, after taking some time off work.  It was noted that the reduced stress from not being at work had a positive impact on headache frequency.  The provider stated that the headaches appeared to have a "very strong association with stress."  In January 2011, the VA neurologist recorded that the Veteran was "still suffering from quite frequent headache" 3-5 days per week.  She was noted to use Imitrex injections twice a week and get relief, but she found it to be sedating and could not stay at work when she used it.  The impression was again intractable chronic migraine that had failed many medical treatments.  During a July 2011 VA primary care visit, the Veteran was again noted to have missed a lot of work due to headaches.  She reported migraines approximately 3 times per month and that she had gone to the emergency room twice.  The Veteran again reported that the injections worked well, but that she could not use them at work because they make her sleepy.  The provider suggested using the injection at work if needed and then having someone drive her home.

During the January 2011 VA examination, the Veteran reported headaches five days a week over the last 12 months, with a usual duration of hours, and less than half of the attacks being prostrating.  Effects on work were increased absenteeism, more difficulty performing duties, decreased concentration, pain, and needing to leave.  There was also a severe effect on all home activities.  The Veteran reported losing 6 weeks from work in the last 12 months due to multiple medical problems.

In an April 2012 statement, the Veteran summarized her symptoms and treatment over the years, which is consistent with and generally duplicative of the prior lay and medical evidence.  She reported very frequent and prolonged attacks that require her to miss work and affect her ability to get out of bed or care for herself or her family.  The Veteran noted that constantly changing medications over the years would help had times and decrease migraines for a brief period, in that she would have a "good month" where there was only 1-2 completely debilitating headaches per week, but that these "good months" were sporadic.  The Veteran also reported missing approximately 16 hours of work per week due to incapacitating migraines.  She stated that she had visited urgent care centers and emergency rooms for treatment on occasion, but most of the time she is unable to function during attacks.  

Accordingly, while the lay and medical evidence reflects occasional decrease in the frequency or severity of the Veteran's migraine headaches, the evidence generally establishes very frequent, completely prostrating, and prolonged attacks that are productive of severe economic inadaptability.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that she is entitled to the maximum schedular rating of 50 percent for such disability.  See 38 C.F.R. § 4.124a, DC 8100.  All potentially applicable diagnostic codes have been considered.  See Schafrath, 1 Vet. App. at 593.  Further, staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the period on appeal.  See Fenderson, 12 Vet. App. at 126-127.  


Bilateral pes planus, bilateral hallux valgus

The Veteran has been assigned an initial 10 percent disability rating for her bilateral pes planus and bilateral hallux valgus under 38 C.F.R. § 4.71a, DC 5276, which pertains to acquired flat foot (or pes planus).  

Under this code, moderate disability, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, will be assigned a 10 percent rating.  Severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use of accentuated, indication of swelling on use, characteristic callosities, will be assigned a 20 percent rating where it is unilateral and a 30 percent rating where it is bilateral.  Pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating where it is unilateral and a 50 percent rating where it is bilateral.  38 C.F.R. § 4.71a, DC 5276.

Words such as "mild," "moderate," and "severe" are not defined in rating schedule.  Rather than applying a mechanical formula, all evidence must be evaluated to arrive at an "equitable and just" decision.  Further, the use of such terminology by a VA examiner or other medical professional is not dispositive, but it should be considered together with all other evidence of record.  See 38 C.F.R. §§ 4.2, 4.6.

In this case, the Veteran has complained of daily pain in the feet throughout the appeal, as well as intermittent swelling, weakness, stiffness, and spasms in the feet.  Her activities at work and in her personal life are limited as a result of her foot pain, in that she is unable to stand or walk for more than 5-15 minutes without pain.  The Veteran must stand and walk frequently at work, which causes her pain.  She is also limited in her ability to exercise or participate in recreational activities, although she has reported doing cardio exercise three times a week.  These symptoms continue despite the use of over-the-counter or prescription orthotic inserts, physical therapy and home and exercises.  The Veteran has completely fallen arches upon standing, and she has been diagnosed with pes planus and plantar fasciitis.  See, e.g., January 2008 and October 2008 statements, August 2010 hearing transcript; November 2007 VA examination report; February 2008 VA treatment record.  

Objective examination throughout the appeal has shown mild or minimal pain or tenderness to palpation of the heel and ligaments or tendons including the plantar fascia bilaterally.  There was no objective evidence of pain with range of motion testing, although there was some notation of decreased range of motion of the ankle due to plantar fasciitis.  See, e.g., November 2007 and January 2011 VA examination reports; VA treatment records dated in January 2009, March 2009 record, March 2010, June 2010, February 2011, June 2011.

Despite the Veteran's reports of intermittent swelling, there was only one notation of objective swelling in March 2009.  Other objective evaluations showed no edema or swelling.  See, e.g., November 2007 and January 2011 VA examination reports; VA treatment records dated in January 2009, January 2010, March 2010, February 2011, June 2011.  Similarly, while the Veteran has subjectively reported spasms of the feet, there is no objective evidence of any spasm, severe or otherwise, of the Achilles tendon upon manipulation.  See, e.g., January 2011 VA examination report.  Additionally, while the Veteran reported in January and October 2008 that her shoes wear out quickly, there was no abnormal shoe wear on inspection of her boots during the November 2007 VA examination, and no objective evidence of abnormal weight bearing at the January 2011 VA examination.  Further, although the Veteran reported calluses on her feet at the August 2010 hearing, there is also no evidence of characteristic callosities in treatment records or examination reports.  In particular, the skin was noted to be normal, with the exception of the tender scar on the dorsum of the left foot for which she is separately service-connected.

The Veteran has been noted to have a mildly toeing in stance, or mild pronation bilaterally on several occasions. See March 2009 and January 2010 VA treatment records; January 2011 VA examination report.  Similarly, the weight bearing line was noted to be over the great toe, and there was also inward bowing of the Achilles tendon that was correctable with manipulation during the January 201 VA examination.  However, the January 2011 VA examiner also noted no foot deformity.  Similarly, a February 2008 VA treating provider recorded a smooth and coordinated gait with no foot deformities.  Although the Veteran was noted to have a mild intermittent limp during the November 2007 VA examination, she also has other medical disabilities, including of the low back, which could affect her gait.

Considering the lay and medical evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for her bilateral foot disability.  While the Veteran is competent to report observable symptoms of swelling on use or characteristic callosities, the Board finds that she is not credible in this respect, as such evidence is inconsistent with the objective medical evidence which also has more probative value.  As noted above, while there was one notation of swelling of the feet in 2009, the other evidence shows no edema or swelling, and no characteristic callosities.  Further, there was only mild pronation, which does not rise to marked deformity, as the Veteran was noted to have no foot deformity (other than the bunions and flat feet) on several occasions, including when pronation was shown.  In addition, the Veteran's pain or tenderness was objectively mild or minimal during repeated examinations.  Although the Veteran is competent with respect to reports of pain upon use, and especially with standing or walking, the evidence as a whole does not show accentuated pain on manipulation and use, or extreme tenderness of plantar surfaces, as required for a higher rating for pes planus.  The evidence also does not establish marked inward displacement or severe spasms of the tendo achillis.  

The Board notes that, in January 2008, the Veteran reported losing 6 weeks of work due to her feet.  However, this is not consistent with the other evidence of record.  Rather, during the August 2010 hearing, she testified that she hadn't missed any work due to her feet alone.  Moreover, treatment records reflect that, although the Veteran was treated for pain in the bilateral feet including while at work, she reported losing work due to her migraine headaches and depression, not her feet.  

In summary, the evidence as a whole establishes only moderate disability of the bilateral feet, which warrants a 10 percent rating for pes planus.  The Veteran's manifestations do not more nearly approximate the next higher rating.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5276.  


The Board has also considered whether a separate or higher rating is warranted for the Veteran's bilateral hallux valgus, or bunions.  She has complained of pain or tenderness of the bunions throughout the appeal, which is generally consistent with the medical evidence of record.  However, under DC 5280, unilateral hallux valgus will be assigned a 10 percent rating where there has been operation with resection of the metatarsal head, or whether it is severe and equivalent to amputation of the great toe.  38 C.F.R. § 4.71.  Here, there has been no operation, and the Veteran still has full use of the great toes, so the condition is not severe or equivalent to amputation.  Therefore, a separate  compensable rating is not warranted.  

The Veteran is also separately service-connected for a surgical scar on the dorsum of the left foot, for the removal of a ganglion cyst.  This disability is rated as 10 percent disabling for pain or tenderness of the scar, and it is not before the Board.  Moreover, a higher rating based on any symptoms related to such disability is not appropriate, as it would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

The Board has also considered whether a higher rating is warranted under DC 5284 for "other foot injuries."  The code provides for a rating of 10 percent for moderate disability, 20 percent for moderately severe disability, 30 percent for severe disability, and 40 percent for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  As discussed above, the Veteran's symptomatology most nearly approximates a moderate disability of the feet, which warrants a 10 percent rating for the bilateral foot disability under the more specific code of DC 5276.

In summary, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for bilateral pes planus and bilateral hallux valgus.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher evaluation for such disability.  See Schafrath, 1 Vet. App. at 593.  Staged ratings are not appropriate, as the severity of the Veteran's disability has been relatively stable throughout the appeal.  While her pain may have increased, any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. 119, 126-27.  In particular, to the extent that there is any limited range of motion, pain itself does not constitute functional loss, and painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  To the extent that the Veteran's pain results in additional functional loss, to include during flare-ups, such functional loss is contemplated under the currently assigned 10 percent rating.  See DeLuca, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

General considerations

An extra-schedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's depression, migraine headaches, and bilateral pes planus and bilateral hallux valgus are fully contemplated by the schedular rating criteria, as discussed in detail above.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate her disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there is marked interference with employment or frequent periods of hospitalization due to the claimed disabilities.  Further, referral for consideration of an extra-schedular rating is not warranted.  See id.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran has been employed full-time at all times during the course of this appeal.  As such, a claim for a TDIU is not raised and need not be addressed at this time. 

In conclusion, the Veteran has been assigned a higher rating of 50 percent for her migraine headaches based on the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 50 percent for depressive disorder, or a rating in excess of 10 percent for the bilateral foot disabilities for any period.  As such, the benefit of the doubt doctrine does not apply and her claims must be denied in this respect.  See 38 C.F.R. § 4.3.


ORDER

A rating in excess of 50 percent for depression is denied.

A rating in excess of 50 percent, but no higher, for migraine headaches is granted.

A rating in excess of 10 percent for bilateral pes planus and bilateral hallux valgus is denied.


REMAND

The AOJ denied the Veteran's claim for a compensable rating for hypertension in a May 2010 rating decision.  In August 2010, the Veteran submitted a timely notice of disagreement as to this determination.  It does not appear that a statement of the case (SOC) has not been provided as to this issue to date.  As such, the Board has no discretion and the case must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board for consideration after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC on the issue of entitlement to a compensable rating for hypertension after consideration of all evidence of record.  See 38 C.F.R. §§ 19.29-19.30, Manlincon, 12 Vet. App. at 240.  The Veteran should be advised that a substantive appeal has not been received concerning this issue, as well as of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

Thereafter, if a timely substantive appeal is filed and subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  See Smallwood, 10 Vet. App. at 97.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


